DETAILED ACTION
Claims 1 through 20 originally filed 6 December 2019. By amendment received 21 September 2021; claims 1 through 3, 5, and 8 through 20 are amended and claims 4, 6, and 7 are cancelled. By amendment received 12 January 2022; claims 1, 9, 10, 13 through 15, and 18 through 20 are amended. Claims 1 through 3, 5, and 8 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to claims 10, 13, and 15 overcome the previous rejections of these claims under 35 U.S.C. 112. These arguments are persuasive and the corresponding rejections are withdrawn.

Applicant argues that the cited prior art does not teach or render obvious the amended subject matter of claims 1, 9, and 18. These arguments are persuasive. However, additional art has been located which appears to render obvious the amended features of these claims. As such, new rejections have been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 5, 8 through 10, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (Yoshikawa, JP Pub. 2006-278572) in view of Tamanuki (US Pub. 2014/0294030) in view of Motomura et al. (Motomura, US Pub. 2011/0116147) and further in view of Joseph et al. (Joseph, US Pub. 2013/0272330).

Regarding claim 1, Yoshikawa discloses, "A first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced apart from the first emission region" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Each of the first emission region and the second emission region includes: a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "A current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, 115a, and 115b).  Yoshikawa does not explicitly disclose, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region."  Joseph discloses, "A first dielectric medium… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric medium associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph.  In view of the teachings of Yoshikawa regarding the use of a VCSEL array having a first emitter desired to emit in lower order modes and a second emitter desired to emit in 
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 2, Yoshikawa discloses, "Wherein the first emission region and the second emission region each further includes a semiconductor layer between the first light reflection layer and the second light reflection layer" (p. [0023] and Fig. 1B, pts. 103, 107, and 108).  

Regarding claim 3, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance different from a reflectance of the specific portion on the side of the second light reflection layer."  Tamanuki discloses, 

Regarding claim 5, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer."  Tamanuki discloses, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer" (p. [0049] and Fig. 5, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  

Regarding claim 8, Yoshikawa discloses, "Wherein the first emission region has a uniform reflectance on a side of the second light reflection layer" (p. [0028], Fig. 1B, pt. 116b, and Fig. 2B).  

Regarding claim 9, Yoshikawa discloses, "A first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region."  Joseph discloses, "A first dielectric medium… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 10, Yoshikawa discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first current injection region and the second current injection region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Regarding claim 18, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced from the first emission 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region."  Joseph discloses, "A first dielectric medium… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric medium associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in 
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 19, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second light" (p. [0026] and Fig. 1B, pts. 20 and 115a).  "Wherein the second current injection region is spaced apart from the first current injection region" (p. [0026] and Fig. 1B, pts. 115a and 115b).  "The second current injection region has a size different from a size of the first current injection region" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "A far field pattern of the first light output from the first current injection region is different from a far field pattern of the second light output from the second current injection 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa 
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region."  Joseph discloses, "A first dielectric medium… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Claims 11 through 13 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Joseph and further in view of Nishida (US Pub. 2008/0240196).

Regarding claim 11, the combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "Wherein the second mesa region has a size different from a size of the first mesa region."  Nishida discloses, "Wherein the second mesa region has a size different from a size of the first mesa region" (p. [0054] and Fig. 4, pts. 114 and 214).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Nishida.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional sizing of 

Regarding claim 12, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer between the first light reflection layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, 103, 108, and 111).  "A semiconductor layer between the current confinement layer and the first light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 13, Yoshikawa discloses, "Wherein a planar shape of each of the first mesa region and the second mesa region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first mesa region and the second mesa region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Claims 14 through 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Joseph and further in view of Gronenborn et al. (Gronenborn, WO Pub. 2012/059850).

Regarding claim 14, Yoshikawa discloses, "A first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ.”  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 115 and 116).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the second mesa region."  Joseph discloses, "A first dielectric medium… on the 
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional formation of at least one laser element to have an additional emission shape for mode control as taught by Gronenborn would enhance the teachings of Yoshikawa, Tamanuki, Motomura, and Joseph by providing an additional means for suitably achieving the desired control over the emission mode.
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper 

Regarding claim 15, the combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon."  Gronenborn discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 16, Yoshikawa discloses, "Wherein the planar shape of the first mesa region is substantially circular" (p. [0026] and Fig. 1A, pt. 116b).  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The planar shape of the second mesa region is substantially quadrangular."  Gronenborn discloses, "The planar shape of the second mesa region is substantially quadrangular" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 17, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, and 111).  "A semiconductor layer between the first light reflection layer and the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The second light reflection layer is on the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 108 and 111).  "The current confinement layer is between the semiconductor layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 107, 108, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 20, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, a second light reflection layer" (p. 
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section has an opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura 
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric medium… on the second light reflection layer."  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region."  Joseph discloses, "A first dielectric medium… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric medium associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A second dielectric medium on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828